Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the bulbous shaped portion radially expands against an interior of the stent during deployment”.  There is a lack of antecedent basis for the term “the stent”.  Further, due to the lack of antecedent basis, it is unclear if the stent is being positively claimed as an element of the stent delivery device.  For examination purposes and as best understood by the Examiner in light of the specification, the Examiner will interpret claim 11 as positively reciting the stent (similar to claim 1).
Claim 13 recites “further comprising a plurality of bulbous shaped portions”.  It is unclear if Applicant intends for this to mean: (1) the bulbous shaped portion (of claim 11) further comprises a plurality of bulbous shaped portions (meaning the claim requires in total 2 or more bulbous shaped portions), or, (2) the stent delivery device comprises a bulbous shaped portion (of claim 11) in addition to a plurality of bulbous shaped portions (meaning the claim requires a total of 3 or more bulbous shaped portions (one from claim 11 + two or more from claim 13).  For examination purposes and as best understood by the Examiner in light of the specification, the Examiner will interpret claim 13 as interpretation (1) above.
Claim(s) 12, 14-20 is/are rejected for incorporating the above errors from their respective parent claims by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al (US 2009/0326640).
Yoshimura et al discloses the following limitations:
Claim 1. A stent delivery device comprising: an elongated element (16) (Fig. 31; [0341]); a mesh portion (2; wherein a mesh, in its broadest reasonable interpretation, is defined as “a weblike pattern or construction” – see Merriam-Webster dictionary definition #3; as can be seen in Figs. 31b and 31c, element 2 possesses a weblike pattern or construction) disposed around the elongated element and further having a compressed configuration (Fig. 31b) and a radially-expanded configuration (Fig. 31c) ([0341]-[0343]); and, a stent (3) disposed over the mesh portion; wherein the mesh portion radially expands against an interior of the stent during deployment of the stent from a catheter ([0079], [0163], [0267], element 2 expands to spread (expand) element 3; see transition from Figs. 31b to 31c) to form, in its radially-expanded configuration, a bulb shape (Fig. 31c, wherein Applicant has defined bulb shape to encompass a variety of shapes as discussed in [0057] of the instant specification and Fig. 10, wherein an elongated cylinder 134 is considered a bulb shape and therefore the cylinder element 2 of Yoshimura et al meets the claimed limitation of “a bulb shape”).
Claim 4. The stent delivery device of claim 1, further comprising a pusher body (13) (Fig. 31b-31f; [0335]).
Claim 5. The stent delivery device of claim 4, wherein the elongated element (16) is attached to a distal end of the pusher body (13) (Fig. 31b-31f, wherein “attached” in the broadest reasonable interpretation is defined as ‘connected’ and element 16 is connected to the distal end of element 13 since it is disposed in the lumen of element 13 and coupled thereto at at least the distal end (and throughout the rest of element 13)).  
Claim 6. The stent delivery device of claim 4, wherein the elongated element extends (16) distally from the pusher body (13) (Figs. 31b-31f).
Claim 7. The stent delivery device of claim 6, wherein a portion of the elongated element (16) is positioned within a lumen of the pusher body (13) (Figs. 31b-31f; [0342], i.e. a second catheter 13 is inserted surrounding the catheter 16).
Claim 10. The stent delivery device of claim 1, wherein the mesh portion is distally attached to the elongated element (Figs. 31b-31f; wherein it is the Examiner’s understanding that “distally attached” means the mesh portion is attached in a manner that is in the distal region of the elongated member such that the elongated member extends proximally from the mesh portion and therefore the mesh portion “distally attached” on to the elongated element; it can be seen in the Figs that element 2 is positioned in a distal region of the elongated member, and the remainder of the elongated member extends proximally into the delivery assembly).
Claim 11. A stent delivery device comprising: an elongated element (16); a bulbous shaped portion (3) disposed around the elongated element (Fig. 31c, wherein Applicant has defined bulb shape to encompass a variety of shapes as discussed in [0057] of the instant specification and Fig. 10, wherein an elongated cylinder 134 is considered a bulb shape and therefore the cylinder element 2 of Yoshimura et al meets the claimed limitation of “a bulb shape”); wherein the bulbous shaped portion radially expands against an interior of the stent (3) during deployment of the stent from a catheter (10) ([0340]) to aid in expansion of the stent ([0079], [0163], [0267], element 2 expands to spread (expand) element 3; see transition from Figs. 31b to 31c)
Claim 12. The stent delivery device of claim 11, wherein the bulbous shaped portion has a compressed configuration in the catheter (Fig. 31b) and a radially-expansile configuration when outside of the catheter (Fig. 31c) ([0343]).
Claim 14. The stent delivery device of claim 11, further comprising a pusher body (13) (Fig. 31b-31f; [0335]).  
Claim 15. The stent delivery device of claim 14, wherein the elongated element (16) is attached to a distal end of the pusher body (13) (Fig. 31b-31f, wherein “attached” in the broadest reasonable interpretation is defined as ‘connected’ and element 16 is connected to the distal end of element 13 since it is disposed in the lumen of element 13 and coupled thereto at at least the distal end (and throughout the rest of element 13)).  
Claim 16. The stent delivery device of claim 14, wherein the elongated element (16) extends distally from the pusher body (13) (Figs. 31b-31f).
Claim 17. The stent delivery device of claim 16, wherein a portion of the elongated element (16) is positioned within a lumen of the pusher body (13) (Figs. 31b-31f; [0342], i.e. a second catheter 13 is inserted surrounding the catheter 16).
Claim(s) 1-6, 9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan et al (US 2015/0374483).
Janardhan et al discloses the following limitations:
Claim 1. A device capable of functioning as a stent delivery device comprising: an elongated element (65); a mesh portion (1000) ([0539]; i.e. woven) disposed around the elongated element (wherein ‘around’ in its broadest reasonable interpretation means “in a region or area neighboring a place” – see dictionary.com definition #4 or “somewhere near or about; nearby” – see dictionary.com definition #15; therefore mesh portion 1000 is disposed nearby (adjacently connected) elongated element 65) and further having a compressed configuration and a radially-expanded configuration ([0972], [0973], [1026]); and, a stent disposed over the mesh portion ([1004], mesh 1000 of distal portion 100 can be used to rotationally scrape the inside of a stent and is therefore positioned within the stent, in other words, the stent is disposed over the mesh portion in order for the mesh portion to scrape the inside of the stent); wherein the mesh portion radially expands against an interior of the stent during deployment of the stent from a catheter ([1004], the mesh portion is for scraping the inside of the stent, the claims are directed to an apparatus claim and not a method claim, therefore a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the mesh portion 1000 can be positioned inside as stent during the scraping of the inside of the stent as discussed in [1004], if the stent is placed in a small vessel (smaller than the fully expanded outer diameter of the stent and the mesh portion), then the mesh portion would radially expand against an interior of the stent during deployment of the stent if the mesh portion were to be positioned within the stent during deployment.  Applicant is advised to structurally distinguish over the prior art, rather than functionally) to form, in its radially-expanded configuration, a bulb shape (Fig. 2A; [0539]; woven bulbs 1010).
Claim 2. The stent delivery device of claim 1, wherein the bulb shape has a large diameter region (1010), and adjoining smaller diameter regions (1020) on either side of the large diameter region (Fig. 2A; [0539]).
Claim 3. The stent delivery device of claim 2, wherein the large diameter region is configured to contact a proximal portion of the stent ([1004], when placed in a vessel smaller than the outer diameter of the fully expanded stent and mesh portion, the mesh portion can be placed in a proximal portion of the inside of the stent and thereby contact the proximal portion of the stent).
Claim 4. The stent delivery device of claim 1, further comprising a pusher body (200) (Fig. 2A; [0537], i.e. the proximal portion 200 comprises a delivery system or hypotube).
Claim 5. The stent delivery device of claim 4, wherein the elongated element (65) is attached to a distal end of the pusher body (200) (Fig. 2A; elongated element 65 is attached to a distal end of the pusher body 200 via mesh portion 1000 acting as a coupling portion to connect the two elements).
Claim 6. The stent delivery device of claim 4, wherein the elongated element (65) extends distally from the pusher body (200) (wherein ‘extends distally’ is only a directional limitation, wherein the elongated element 65 does in fact extends in the distal direction (to the left in Fig. 2A) from the direction of the pusher body 200).
Claim 9. The stent delivery device of claim 1, wherein the mesh portion is proximally attached to the elongated element (65) (Fig. 2A, mesh portion 1000 is attached to the proximal end (right side) of elongated element 65).
Claim 11. A stent delivery device comprising: an elongated element (65); a bulbous shaped portion (mesh portion 1000 containing woven bulbs 1010) disposed around the elongated element (wherein ‘around’ in its broadest reasonable interpretation means “in a region or area neighboring a place” – see dictionary.com definition #4 or “somewhere near or about; nearby” – see dictionary.com definition #15; therefore mesh portion 1000 is disposed nearby (adjacently connected) elongated element 65); wherein the bulbous shaped portion radially expands against an interior of the stent during deployment of the stent from a catheter (504) (Fig. 27H) to aid in expansion of the stent ([1004], the mesh portion is for scraping the inside of the stent, the claims are directed to an apparatus claim and not a method claim, therefore a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the mesh portion 1000 can be positioned inside as stent during the scraping of the inside of the stent as discussed in [1004], if the stent is placed in a small vessel (smaller than the fully expanded outer diameter of the stent and the mesh portion), then the mesh portion would radially expand against an interior of the stent during deployment of the stent if the mesh portion were to be positioned within the stent during deployment.  Applicant is advised to structurally distinguish over the prior art, rather than functionally) to form, in its radially-expanded configuration, a bulb shape (Fig. 2A; [0539]; woven bulbs 1010).
Claim 12. The stent delivery device of claim 11, wherein the bulbous shaped portion has a compressed configuration in the catheter and a radially-expansile configuration when outside of the catheter ([0972], [0973], [1026]).
Claim 13. The stent delivery device of claim 11, further comprising a plurality of bulbous shaped portions (1010) (Fig. 2A; [0539]).
Claim 14. The stent delivery device of claim 11, further comprising a pusher body (200) (Fig. 2A; [0537], i.e. the proximal portion 200 comprises a delivery system or hypotube).
Claim 15. The stent delivery device of claim 14, wherein the elongated element (65) is attached to a distal end of the pusher body (200) (Fig. 2A; elongated element 65 is attached to a distal end of the pusher body 200 via mesh portion 1000 acting as a coupling portion to connect the two elements).
Claim 16. The stent delivery device of claim 14, wherein the elongated element (65) extends distally from the pusher body (200) (wherein ‘extends distally’ is only a directional limitation, wherein the elongated element 65 does in fact extends in the distal direction (to the left in Fig. 2A) from the direction of the pusher body 200).
Claim 18. The stent delivery device of claim 11, wherein the bulbous shaped portion has a large diameter region (1010), and adjoining smaller diameter regions (1020) on either side of the large diameter region (Fig. 2A; [0539]).
Claim 19. The stent delivery device of claim 18, wherein the large diameter region is configured to contact a proximal portion of the stent ([1004], when placed in a vessel smaller than the outer diameter of the fully expanded stent and mesh portion, the mesh portion can be placed in a proximal portion of the inside of the stent and thereby contact the proximal portion of the stent).
Claim 20. The stent delivery device claim 11, wherein the bulbous shaped portion is proximally attached to the elongated element (65) (Fig. 2A, mesh portion 1000 is attached to the proximal end (right side) of elongated element 65).

Claim(s) 11-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurm et al (US 2006/0025843).
Gurm et al discloses the following limitations:
Claim 11. A stent delivery device comprising: an elongated element (18) ([0023]); a bulbous shaped portion (14 and/or 16) disposed around the elongated element (Fig. 1; [0023]); wherein the bulbous shaped portion radially expands against an interior of the stent during deployment of the stent (40) from a catheter ([0022], the catheter is not claimed as a positive element of the stent delivery device and the stent delivery device only needs to be capable of being used with a catheter) to aid in expansion of the stent ([0032]; Fig. 5).
Claim 12. The stent delivery device of claim 11, wherein the bulbous shaped portion has a compressed configuration (an uninflated configuration) in the catheter and a radially-expansile configuration (inflated configuration; Fig. 5) when outside of the catheter ([0004], [0022], [0036], any conventional balloon catheter delivery systems may be used as discussed in [0022]).
Claim 13. The stent delivery device of claim 11, further comprising a plurality of bulbous shaped portions (14, 16) (Fig. 1; [0023]).
Claim 14. The stent delivery device of claim 11, further comprising a pusher body (20) (Fig. 1).
Claim 15. The stent delivery device of claim 14, wherein the elongated element (18) is attached to a distal end (30) of the pusher body (20) ([0024], adjoined).
Claim 16. The stent delivery device of claim 14, wherein the elongated element (18) extends distally from the pusher body (20) ([0024], pusher body 20 is only half the length of elongated element 18).
Claim 20. The stent delivery device claim 11, wherein the bulbous shaped portion (16) is proximally attached to the elongated element (18) (Fig. 1; wherein it is the Examiner’s understanding that “proximally attached” means the bulbous shaped portion is attached in a manner that is in proximal region of the elongated member such that the elongated member extends distally from the bulbous shaped portion and therefore the bulbous shaped portion is “proximally attached” on to the elongated element; it can be seen in the Figs 1-3 that element 16 is positioned in proximally from the distal end of the elongated member and therefore the bulbous shaped portion 14 is proximally attached)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al in view of Tassoni, Jr. et al (US 2015/02973852; hereinafter as “Tassoni”).  
Claim 8. Yoshimura et al discloses the invention substantially as claimed above but fails to disclose the mesh portion (2) is crimped to the elongated element (16).  Yoshimura et al discloses the mesh portion (2) is self-expanding ([0160], [0163]) However, in a field of similar endeavor, Tassoni teaches a stent delivery device for delivering a self-expanding stent, wherein it is old and well known in the art to crimp the self-expanding stent (equivalent to mesh portion 2 of Yoshimura et al) onto the outer surface of the inner catheter shaft (equivalent of elongate member 16 in Yoshimura et al) ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoshimura et al to have the mesh portion crimped to the elongate member to thereby hold and restrain the mesh portion in place prior to deployment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-19 of U.S. Patent No. 10,722,392. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1-20 of the instant application are to be found in claims 1-14, 17-19 of the patent.  Thus the difference between claims 1-20 of the instant application and claims 1-14, 17-19 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims 1-14, 17-19 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated by claims 1-14, 17-19 of the patent, it is not patentably distinct from claims 1-14, 17-19 of the patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771